237 F.2d 916
Matter of the Applications for Citizenship of Alejo Trabocotano TANO, EriBerto Chavez Abella, Jesus Monzon Martinez, Ignacio Martal Romano, Paulino Josue Elizalde, Emiliano Jesmundo Magallanes, Magtangol Cruz Politan, Petitioners.
No. 15009.
United States Court of Appeals Ninth Circuit.
November 7, 1956.

Appeal from the United States District Court for the Northern District of California, Southern Division; Louis E. Goodman, Judge.
Jack L. Burnam, David Glickman, San Francisco, Cal., for appellants.
Lloyd H. Burke, U. S. Atty., Charles Elmer Collett, Asst. U. S. Atty., San Francisco, Cal., for appellee.
Before HEALY and FEE, Circuit Judges, and EAST, District Judge.
PER CURIAM.


1
This is a consolidated appeal on behalf of the appellants from the denial of their petitions for naturalization.


2
The factual background and the governing statutory provisions are fully developed in the trial court's opinion, reported at 139 F. Supp. 797. We are in entire agreement with the holding of the court in respect of the applicable law and see no grounds for questioning its determination otherwise. Accordingly we affirm on the grounds and for the reasons given in its opinion.